Bullard, J,

delivered the opinion of the court.
This is an action upon a promissory note, signed jointly by the defendants, who, it appears, are husband and wife. The latter pleads that she is not liable, because she signed the note as security for her husband, and not for her own benefit.
It is shown that the note was given for part of the price of a tract of land purchased by the wife herself, with the consent of her husband.
It is clear the defendant is not bound, unless it be §hown that the contract turned to her advantage, and was for something which the husband was not bound to furnish. Such has been the uniform decision of this court, in relation to the engagements of married women. 7 Martin, N. S., 64.
Property purchased during’ marriage, although it be conveyed to the wife alone, pakes part of the community of ac-quests and gains.
The wife cannot bind herself ¡as co-obligor •conjointly with her husband, or .•as surety for the price of property purchased by hob with her husband’s consent, during the existence of the community,although the title and conveyance are made in her ¿iame.
■ It appears that the conveyance was made to the wife alone; and the Code declares, that the 'community of acquests and gains is composed, among other things, of the estates which husband and wife may acquire during marriage, either by donations made jointly to them both, or by purchase, or in any similar way, even although the purchase be only in the name of one of the two, and not of both, because the time when the purchase was made is alone attended to, and not the person who made the purchase. Louisiana Code, article 2371. If the land became at once the property of the community, and the husband alone bad a right to alienate it, then the price which they promised to pay was a debt of the community. In the case of Sprigg vs. Bossier and wife, 5 Martin, N. S., 54, this court said arguendo, “it is true the benefits of a purchase made by the husband may be shared by the wife, but it is not true that she becomes the owner of the property; for, he may sell it, exchange it, or even give it away without her consent. Had her name been inserted in the'act of sale, she would have held one half of the land in her own right. It could not have been alienated without her consent, &c.”
The latter part of this sentence does not appear to us to apply to such a case as the present, because the Code declares positively, that which ever of the parties makes the purchase during the existence of the community, the property purchased belongs to the community. The land for the price of which the note was given, is liable to be sold to pay the price, even without any judgment against the wife, there being .already a judgment against the husband from which no appeal has been taken. But, we are of opinion, the plaintiff lias not established by evidence, the legal liability of the wife.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, against Mary D. Stuart, be annulled and reversed; and ours is in her favor, as in case of a non-suit, .together with the costs of this appeal.